DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 15 March 2022.  The instant application in in continuation of Application No. 15/173,794 with a priority date of 15 August 2013.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 7, and 13 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7, and 13 have been amended.
Claims 19 and 20 have been newly added.
No claims have been cancelled.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, and  13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matheny, USPGPUB No. 2008/0222105, filed on 9 March 2007, and published on 11 September 2008, in view of Berntson et al, USPGPUB No. 2012/0059838, filed on 7 September 2010, and published on 8 March 2012.
As per independent claims 1, 7, and 13,  Matheny, in combination with Bernston, discloses:
A computer-implemented method comprising:
receiving, by one or more computers, a request at a request time that indicates (i) a user that submitted a search query, and (ii) an entity that is referenced by the search query {See Matheny, [0019], wherein this reads over “The search request 105 of the user 104 includes search parameters 99 (e.g. keyword terms, phrases, etc.) for use in helping to identify selected entities 400 from a group 401 of available entities, such that reference links 103 (e.g. a list 107 of hyperlinks 103) to the selected entities 400 are included in the search results 106” and “[t]he entities 400 can include other users 104 (e.g. people, named organizations, etc.) as well as media types such as but not limited to: image files; video files; audio files; Web pages/sites; electronic documents; online advertisements; blogs; and podcasts”};
identifying, by the one or more computers, (i) one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query, and (ii) for each item, a time of when the user consumed the item {See Matheny, [0022], wherein this reads over “For example, based on user 104 interactions with selected entities 400, the private tag 408 set in the tag cloud 502 of the user 104 would be updated without knowledge of the user 104”; and [0025], wherein this reads over “For example, the user 104 could have private tags 408 (i.e. unknown to the user 104) associated with their user profile 504 (see FIG. 8), for example indicating that the user 104 had accessed action movies from on-line video stores in the past month” and “Accordingly, the framework 108 would modify the search request 105 (including the name of the Celebrity A), as further described below, to include a preference for action movies (as evidenced through the assigned "action movie" private tag 408 associated with the tag cloud 502 of the user 104), thereby preferentially weighting the search results 106 to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list 107 of Celebrity A movies/images”};
determining, based at least on (i) identifying the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query, and (ii) for each item, the time the user consumed the item, a level of familiarity of the user with the entity, wherein a level of familiarity of a first entity is higher than a level of familiarity of a second entity when a first time that an item associated with the first entity was consumed by the user is closer in time to the request time than a second time that an item associated with the second entity was consumed by the user {See Matheny, [0056], wherein this reads over “A further example of selecting private tags 408 to associate with an entity 400 is using behavioural analysis of a selected user 104. For example, behavioural information 414 related to the selected user 104 could include information such as but not limited to: history of access to certain entities 400 including entity type and frequency/timing of access; history of access to new entities 400 not from the usual certain entities 400; identification details of the browser 207 and/or of device 101 of the user; information on the user and/or user device 101 obtained from a third party information database (not shown)--example air miles or other reward programs; browsing behaviour and/or user profile, shopping profile, or other user profile data not included in the public tags 406; or a combination thereof”’ and [0060], wherein this reads over “Another example of window 512 configuration is where the window 512 could be set up as a container or queue for holding the tags 408 resident for a specified period of time, e.g. say a 90 day window. Therefore, any resident tag 408 older than the specified time period would be deleted from the window 512, bearing in mind that the actual tags 408 included in the tag cloud 502a,b are for representing the searching behaviour/preferences of the entity 400a,b.”};
{See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images.”}; and
providing, by the one or more computers and in response to the request, data that causes the knowledge card to be presented within the search results page such that a position of the knowledge card presented within the search results page corresponds to the determined position {See Bernston, [0018], wherein this reads over “[a]ccording to various embodiments, the search service binds the subset of answers to an entity card, and provides a search-results page that includes a representation of the entity card.”; and [0046], wherein this reads over “[t]he entity card (with the first subset of content bound to it) is provided to, for example, a search component, or other component that can facilitate rendering a representation of the entity card on a user's computing device” and “the second subset of content can be provided to the search component or other component along with an answer map (e.g., a data structure specifying a search-results page layout) that establishes the relative locations on the search-results page at which the entity card and the overflow content is to be displayed, resulting, for example, in a search-result page layout such as the layout of search-results page 400, illustrated in FIG. 4.”}. 
As per the claimed feature of “providing, by the one or more computers and in response to the request, data that causes the knowledge card to be presented within the search results page such that a position of the knowledge card presented within the search results page corresponds to the determined position,” Berntson discloses that “[a]ccording to various embodiments, the search service binds the subset of answers to an entity card, and provides a search-results page that includes a representation of the entity card.”  See Berntson, [0018].  Additionally, Berntson discloses that “the representation 420 of the entity card includes a displayed entity name 426, an image 428 associated with the entity, a hyperlink 
As per dependent claims 2, 8, and 14, Matheny, in combination with Bernston, discloses:
The computer-implemented method of claim 1, wherein determining the position of the knowledge card comprises:
identifying, by the one or more computers, one or more knowledge elements that are related to the entity that is referenced by the search query {See Matheny, [0022], wherein this reads over “based on user 104 interactions with selected entities 400, the private tag 408 set in the tag cloud 502 of the user 104 would be updated without knowledge of the user”; and [0024], wherein this reads over “determine the selected entities 400 based on the tags 405 and search parameters 99”}; 
assigning, by the one or more computers, rank scores to one or more of the knowledge elements based at least on the identified one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”}; and
determining, by the one or more computers, the position of the knowledge card based at least on the rank scores assigned to the one or more of the knowledge elements {See Matheny, [0074], wherein this reads over “then reorder the search results based on these private tags”; and [0077], wherein this reads over “receives the search request, compare it to the entries in the index, and returns results in the form of the search results”}. 
As per dependent claims 3, 9, and 15, Matheny, in combination with Bernston, discloses:

identifying, by the one or more computers, search results that are determined to be responsive to the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”};
assigning, by the one or more computers, rank scores to one or more of the search results that are determined to be responsive to the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”}; and
determining, by the one or more computers, the position of the knowledge card based at least on the rank scores assigned to the one or more of the knowledge elements relative to the rank scores assigned to the one or more of the search results that are determined to be responsive to the search query {See Bernston, [0046], wherein this reads over ““[t]he entity card (with the first subset of content bound to it) is provided to, for example, a search component, or other component that can facilitate rendering a representation of the entity card on a user's computing device” and “the second subset of content can be provided to the search component or other component along with an answer map (e.g., a data structure specifying a search-results page layout) that establishes the relative locations on the search-results page at which the entity card and the overflow content is to be displayed, resulting, for example, in a search-result page layout such as the layout of search-results page 400, illustrated in FIG. 4.”}. 
As per dependent claims 4, 10, and 16, Matheny, in combination with Bernston, discloses:
The computer-implemented method of claim 1, comprising: 
{See Matheny, [0022], wherein this reads over “based on user 104 interactions with selected entities 400, the private tag 408 set in the tag cloud 502 of the user 104 would be updated without knowledge of the user”; and [0024], wherein this reads over “determine the selected entities 400 based on the tags 405 and search parameters 99”};
assigning, by the one or more computers, rank scores to the knowledge elements based at least on the identified one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”};
selecting, by the one or more computers, one or more of the knowledge elements based at least on the rank scores assigned to the knowledge elements {See Matheny, [0074], wherein this reads over “then reorder the search results based on these private tags”; and [0077], wherein this reads over “receives the search request, compare it to the entries in the index, and returns results in the form of the search results”}; and 
providing, by the one or more computers and in response to the request, data that causes the knowledge card presented within the search results page to include the selected one or more of the knowledge elements {See Matheny, [0074], wherein this reads over “then reorder the search results based on these private tags”; and [0077], wherein this reads over “receives the search request, compare it to the entries in the index, and returns results in the form of the search results”}. 
Claims 5, 6, 11, 12, 17, and 18 is/are rejected under Matheny, in view of Bernston, and in further view of Li et al, USPGPUB No. 2013/0173604, filed on 30 December 2011, and published on 4 July 2013.
As per dependent claims 5, 11, and 17, Matheny discloses “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby 
As per the claimed features of “providing, by the one or more computers and in response to the request, data that causes the one or more search results that are determined to be responsive to the search query to be presented within the search results page such that a position of the one or more search results that are determined to be responsive to the search query does not overlap with the position of the knowledge card presented within the search results page,” it is noted that Figure 4 of Li discloses features which would read upon said claimed features. {See Li, Figure 4}.  Li discloses that two entities that may match a search request are disambiguated via one or more matching results groups.  See Li, [0045].  As provided in Figure 4, Li allows for search results to be categorized into groups such as elements 440 and 460 (i.e., knowledge cards).  As further provided in Figure 4, elements 440 and 460 are positioned below a position of the one or more search result.  Specifically, Li discloses that “the system may output a list of matching entities, potentially ordered by level of match, from which the user can select an entity representative of the user's present search purpose” and “the search query may provide insufficient information so that the system 100 elects to ask the user or apply other processes to determine one or more entities for which to provide search results.”  See Li, [0024].  Additionally, Li discloses that “a level of match between the user query and the entity associated with a result, historical query information of the user or other users (e.g., if the user was previously searching for presidents and then searched for "Lincoln", the user more likely means President Abraham Lincoln rather than Lincoln, Nebr. the city or Lincoln the automobile brand)."  See Li, [0026].  Accordingly, Li would disclose a system of providing search results (i.e. “the one or more search results that are determined to be responsive to the search query to be presented within the search results page) which may be indented (i.e., “a position of the one or more search results that are determined to be responsive to the search query does not overlap with the position of the knowledge card presented within the search results page”) from the other remaining search results.  Wherein Li discloses the aforementioned features directed to ranked search results, it would have been obvious to one of ordinary skill in the art to improve the prior art combination 
As per dependent claims 6, 12, and 18, Matheny, in combination with Bernston and Li discloses:
The computer-implemented method of claim 1, wherein the determined position is a position that is above a position of a listing of search results that are determined to be responsive to the search query and that are presented within the search results page, a position that is below a position of one or more search results that are determined to be responsive to the search query that are presented within the search results page, or that is beside a listing of one or more search results that are determined to be responsive to the search query that are presented within the search results page {See Li, Figure 4, wherein elements 440 and 460 are displayed in a position that is below the position of one or more search results}. 
Claim 20 is/are rejected under Matheny, in view of Bernston and Li, and in further view of Cheng et al, USPGPUB No. 2014/0280112, filed on 15 March 2013, and published on 18 September 2014.
As per dependent claim 20, Matheny, in combination with Bernston, Li, and Cheng, discloses:
The computer-implemented method of claim 1, wherein determining the level of familiarity of the user with the entity is further based on a count of the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query {See Cheng, [0056], wherein this reads over “An impression count for a product record may be the number of times the product record was included in search results for the query that is the subject of the method 500. In some embodiments, the impression count for a product record only counts as an impressions instances when the product record was included in the search result and was actually viewed by a user, e.g. transmitted as part of a web page rendered on a display device on a customer computing device 106 or other document representing the search results”}.
The combination of Matheny, Bernston, and Li fails to disclose the claimed feature of “wherein determining the level of familiarity of the user with the entity is further based on a count of the one or more items that have been indicated as consumed by the user and that are associated with the entity that .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
As per claims 1, 7, and 13, the Applicant asserts the argument that “the cited portion of Matheny does not teach or suggest that such “private tags” include any “level of familiarity of the user with the entity”, as claimed, and much less the claimed “based at least on (i) identifying the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query, and (ii) for each item, a time of when the user consumed the item.”  See 
Additionally, Applicant asserts the argument that Matheny fails to teach or suggest “a first time that an item associated with the first entity was consumed by the user is closer in time to the request time than a second time that an item associated with the second entity was consumed by the user” and “a level of familiarity of a first entity is higher than a level of familiarity of a second entity.”  See Amendment, page 13.  The Examiner respectfully disagrees.
Matheny discloses that “[a]nother example of window 512 configuration is where the window 512 could be set up as a container or queue for holding the tags 408 resident for a specified period of time, e.g. say a 90 day window” and “any resident tag 408 older than the specified time period would be deleted from the window 512, bearing in mind that the actual tags 408 included in the tag cloud 502a,b are for representing the searching behaviour/preferences of the entity 400a,b.”.  See Matheny, [0060].  That is, Matheny discloses a specific period of time within which a tag may be held.  Accordingly, wherein Matheny discloses a temporal analysis of a plurality of entities which have been consumed and tagged, it would have been obvious to one of ordinary skill in the art that a first item would have been consumed “closer in time” than a second item.  Moreover, wherein Matheny discloses that the ranking of the private tags (i.e. a level of ranking that is higher than another) may be a combination of age and frequency, it would have been obvious to one of ordinary skill in the art that Matheny would disclose “a level of familiarity of a first entity is higher than a level of familiarity of a second entity.”

	Accordingly, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152


March 22, 2022
/PK/
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152